DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/25/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Further explanation for listing of reference can be found in MPEP 707.05(e) Data Used in Citing References which recites:

I.    U.S. PATENT DOCUMENTS
If a U.S. patent application publication is cited by the examiner, the publication number, publication date, name of the applicant, class, and subclass should be cited under the section "U.S. Patent Documents" on the form PTO-892. For U.S. patents, the patent number, patent date, name of the patentee, and the relevant classification should also be cited under the same section. In addition, examiners are encouraged to cite the kind codes printed on U.S. patent application publications and patents. See MPEP § 901.04(a) for an explanation of the kind codes. See MPEP § 901.04 for details concerning the various series of U.S. patents and how to cite them. Note that patents of the X-Series (dated prior to July 4, 1836) are not to be cited by number. Some U.S. patents issued in 1861 have two numbers thereon. The larger number should be cited.
Defensive Publications and Statutory Invention Registrations (SIRs) should be cited under the section "U.S. Patent Documents" on the form PTO-892 (see MPEP §§ 711.06(a) and 901.06(a)).
II.    FOREIGN PATENTS AND FOREIGN PUBLISHED APPLICATIONS
In citing foreign patents, the patent number, kind code, citation date, name of the country, name of the patentee, and the relevant classification, if appropriate, must be given. Foreign patents searched in those Technology Centers (TCs) using the International Patent Classification (IPC) will be cited using the appropriate IPC subclass/group/subgroup. On the application’s "Search Notes" FWF form and PTO-892, the IPC subclass/group/subgroup shall be cited in the spaces provided for "Classification."
Where less than the entire disclosure of the reference is relied upon, the sheet and page numbers specifically relied upon and the total number of sheets of drawing and pages of specification must be included (except applicant submitted citations). If the entire disclosure is relied on, the total number of sheets and pages are not required to be included on the PTO-892.
Publications such as German allowed applications and Belgian and Netherlands printed specifications should be similarly handled.
International registrations published by the World Intellectual Property Organization (WIPO) under the Hague Agreement Concerning the International Registration of Industrial Designs (also known as published international design applications) are not assigned a publication number uniquely identifying the published international registration. When citing an international registration, both the International Registration Number (referenced by INID Code 11 in the publication) and the publication date should be included. See the third item under example 5 of subsection IV below.
See MPEP § 901.05(a) for a chart in which foreign language terms indicative of foreign patent and publication dates to be cited are listed.
III.    PUBLICATIONS
Abstracts, abbreviatures, Alien Property Custodian publications, withdrawn U.S. patents, withdrawn U.S. patent application publications, and other non-patent documents should be cited under the section "Non-Patent Documents" on the form PTO-892). See MPEP § 711.06(a) for citation of abstracts, and abbreviatures. See MPEP § 901.06(c) for citation of Alien Property Custodian publications. In citing a publication, sufficient information should be given to determine the identity and facilitate the location of the publication. For books, the data required by 37 CFR 1.104(d)  (MPEP § 707.05) with the specific pages relied on identified together with the Scientific and Technical Information Center (STIC) call number will suffice. The call number appears on the "spine" of the book if the book is thick enough and, in any event, on the back of the title page. Books on interlibrary loan will be marked with the call numbers of the other library, of course. THIS NUMBER SHOULD NOT BE CITED. The same convention should be followed in citing articles from periodicals. The call number should be cited for periodicals owned by the STIC, but not for periodicals borrowed from other libraries. In citing periodicals, information sufficient to identify the article includes the author(s) and title of the article and the title, volume number issue number, date, and pages of the periodical. If the copy relied on is located only in the Technology Center making the action (there may be no call number), the additional information, "Copy in Technology Center — —" should be given.
The following are examples of nonpatent bibliographical citations:
(A) For books:
Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5.
(B) For parts of books:
Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. T 175.S5.
(C) For encyclopedia articles:
Calvert, R. "Patents (Patent Law)." in: Encyclopedia of Chemical Technology (1952 ed.), vol. 9, pp. 868-890. Ref. TP9.E68.
(D) For sections of handbooks:
Machinery’s Handbook, 16th ed. New York, International Press, 1959. pp. 1526-1527. TJ151.M3 1959.
(E) For periodical articles:
Noyes, W. A. A Climate for Basic Chemical Research
Chemical & Engineering News, Vol. 38, no. 42 (Oct. 17, 1960), pp. 91-95. TP1.I418.
The following are examples of how withdrawn U.S. patents and withdrawn U.S. patent application publications should be cited:
(A) Withdrawn U.S. patents:
US 6,999,999, 10/2002, Brown et al., 403/155 (withdrawn).
(B) Withdrawn U.S. patents application publications:
US 2002/0009999 A1, 7/2002, Jones et al., 403/155 (withdrawn).
Titles of books and periodicals SHOULD NOT be abbreviated because an abbreviation such as P.S.E.B.M. will not be sufficient to identify the publication. References are to be cited so that anyone reading a patent may identify and retrieve the publications cited. Bibliographic information provided must be at least enough to identify the publication. author, title and date. For books, minimal information includes the author, title, and date. For periodicals, at least the title of the periodical, the volume number, date, and pages should be given. These minimal citations may be made ONLY IF the complete bibliographic details are unknown or unavailable.
Where a nonpatent literature reference with a document identification number is cited, the identification number and the class and subclass should be included on form PTO-892. For example, the citation should be as follows: (S00840001) Winslow, C.E.A. Fresh Air and Ventilation N.Y., E.P. Dutton, 1926, p. 97-112, TH 7653, W5, 315/22.
If the original publication is located outside the Office, the examiner should immediately make or order a photocopy of at least the portion relied upon and indicate the class and subclass in which it will be filed, if any.
IV.    ELECTRONIC DOCUMENTS
An electronic document is one that can be retrieved from an online source (e.g., the Internet, online database, etc.) or sources found on electronic storage media (e.g., CD-ROM, magnetic disk or tape, etc.). Many references in paper format may also be retrieved as electronic documents. Other references are retrievable only from electronic sources.
The U.S. Patent and Trademark Office follows the format recommended by World Intellectual Property Organization (WIPO) Standard ST.14, "Recommendation for the Inclusion of References Cited in Patent Documents." The format for the citation of an electronic document is as similar as possible to the format used for paper documents of the same type, but with the addition of the following information in the locations indicated, where appropriate:
(A) the type of electronic medium provided in square brackets [ ] after the title of the publication or the designation of the host document, e.g., [online], [CD-ROM], [disk], [magnetic tape]. If desired, the type of publication (e.g., monograph, serial, database, electronic mail, computer program, bulletin board) may also be specified in the type of medium designator;
(B) the date when the document was retrieved from the electronic media in square brackets following after the date of publication, e.g., [retrieved on March 4, 1998], [retrieved on 1998-03-04]. The four-digit year must always be given.
(C) identification of the source of the document using the words "Retrieved from" and its address where applicable. This item will precede the citation of the relevant passages.
(D) reference to the unique Digital Object Identifier (DOI) number, or other unique identification number, if known.
(E) if considered necessary, the standard identifier and number assigned to the item, e.g., ISBN 2-7654-0537-9, ISSN 1045-1064. It should be noted that these numbers may differ for the same title in the printed and electronic versions.
(F) where multiple renderings of the same document are published (e.g., PDF and HTML), an indication of the format (e.g., paper, PDF) and the location of the cited document.
(G) use paragraph numbers, sentence numbers and line numbers (if available) to describe the specific location of the cited material within an electronic document.
(H) claim numbers, figure numbers, chemical formula numbers, mathematical formula numbers, table heading numbers, gene sequence numbers, and computer program listing numbers if available.
(I) specific headings within the document structure such as Best Mode of Performing the Invention or Industrial Applicability can be indicated if page, paragraph, and line numbers are not available in a cited patent document in electronic format.
(J) specific passages of the text can be indicated if the format of the document includes pagination or an equivalent internal referencing system, or by the first and last words of the passage cited.
Office copies of an electronic document must be retained if the same document may not be available for retrieval in the future. This is especially important for sources such as the Internet and online databases.
Where an Internet source, such as a social media source, does not provide an ability to download the information as an electronic document, screen shots should be captured of the information, and an explanation provided as to what can be found in the screen shots.
If an electronic document is also available in paper form it does not need to be identified as an electronic document, unless it is considered desirable or useful to do so.
Examples 1-4: Documents retrieved from online databases outside the Internet
Example 1:
SU 1511467 A (BRYAN MECH) 1989-09-30 (abstract) World Patents Index [database online]. Derwent Publications, Ltd. [retrieved on 1998-02-24]. Retrieved from: Questel. DW9016, Accession No. 90-121923.
Example 2:
DONG, XR. ‘Analysis of patients of multiple injuries with AIS-ISS and its clinical significance in the evaluation of the emergency managements’, Chung Hua Wai Ko Tsa Chih, May 1993, Vol. 31, No. 5, pages 301-302. (abstract) Medline [online]: United States National Library of Medicine [retrieved on 24 February 1998]. Retrieved from: Dialog . Medline Accession no. 94155687, Dialog Accession No. 07736604.
Example 3:
JENSEN, BP. ‘Multilayer printed circuits: production and application II’. Electronik, June-July 1976, No. 6-7, pages 8, 10,12,14,16. (abstract) INSPEC [online]. London, U.K.: Institute of Electrical Engineers [retrieved on 1998-02-24]. Retrieved from: STN International, USA. Accession No. 76:956632.
Example 4:
JP 3002404 (Tamura Toru) 1991-03-13 (abstract). [online] [retrieved on 1998-09-02]. Retrieved from: EPOQUE PAJ Database.
Examples 5-18: Documents retrieved from the Internet
Example 5:
(Electronic patent document – not page based)
WO 2004/091307 A2 (ADVANCED BIONUTRITON CORP) 2004-10-28, paragraphs [0068], [0069]; examples 2, 6.
GB 2,432,062 A (GE INSPECTION TECHNOLOGY LP) 2007.05.09, Detailed Description, third paragraph beginning ‘Referring to Figure 2’.
Published International Registration Number DM/096222 (SAUL PARISIIS), published on June 9, 2017. Retrieved from the Global Design Database (www.wipo.int/ designdb/en/index.jsp ).
Example 6:
(Electronically registered Intellectual Property – other than patent documents)
HU D9900111 Industrial Design Application, (HADJDUTEJ TEJIPARI RT, DEBRECEN) 2007-07-19, [database online], [retrieved on 1999-10-26] Retrieved from the Industrial Design Database of the Hungarian Patent Office using Internet <URL: http://elajstrom.hpo.hu/?lang=EN>
Example 7:
(Entire Work – Book or Report)
WALLACE, S, and BAGHERZADEH, N. Multiple Branch and Block Prediction. Third International Symposium on High-Performance Computer Architecture [online], February 1997 [retrieved on 2007-07-18]. Retrieved from the Internet:< URL: http: // ieeexplore .ieee.org/xpl/ freeabs_all.jsp?tp=&arnumber= 569645&isnumber=12370> <DOI:10.1109/HPCA.1977.569645>. >.
Example 8:
(Part of Work – chapter or equivalent designation)
National Research Council, Board on Agriculture, Committee on Animal Nutrition, Subcommittee on Beef Cattle Nutrition. Nutrient Requirements of Beef Cattle [online]. 7th revised edition. Washington, DC: National Academy Press, 1996 [retrieved on 2007-07-19]. Retrieved from the Internet:< URL: http://books.nap.edu/openbook.php ?record_id=9791&page=24> Chapter 3, page 24, table 3-1, ISBN-10: 0-309-06934-3.
Example 9:
(Electronic Serial – articles or other contributions)
AJTAI, Miklos,. Generating Hard Instances of Lattice Problems. Electronic Colloquium on Computational Complexity, Report TR96-007 [serialonline], [retrieved on 1996-01-30]. Retrieved from the Internet <URL: http ://eccc. hpi-web.de/pub/eccc/reports/1996/TR96-007/index.html>
Example 10:
OWEN, RW et al. Olive-oil consumption and health: the possible role of antioxidants. Lancet Oncology, Vol 1, No. 2, 1 October 2000, pp. 107-112 [online], [retrieved on 2007-07-18]. Retrieved from the Internet <URL: http://www.ingentaconnect.com/ content/els/14702045/2000/00000001/00000002/art0001> <DOI: 10.1016/S1470-2045(00)00015-2>
Example 11:
(Electronic bulletin boards, message systems, discussion lists, and forums – Entire System)
BIOMET-L (A forum for the Bureau of Biometrics of New York) [online]. Albany (NY): Bureau of Biometrics, New York State Health Department, July, 1990 [retrieved 1998-02-24]. Retrieved from the Internet: <listserv@health.state.ny.us>, message: subscribe BIOMET-L your real name.
Example 12:
(Electronic bulletin boards, message systems, discussion lists, and forums – Contributions)
PARKER, Elliott. ‘Re: citing electronic journals’. In PACS-L (Public Access Computer Systems Forum) [online]. Houston (TX): University of Houston Libraries, November 24, 1989; 13:29:35 CST [retrieved on 1998-02-24]. Retrieved from the Internet: <URL:telnet://bruser@a.cni.org>.
Example 13:
(Electronic mail)
‘Plumb design of a visual thesaurus’. The Scout Report [online]. 1998, vol. 5 no. 3 [retrieved on 1998-05-18]. Retrieved from Internet electronic mail: <listserv@cs.wisc.edu>, subscribe message: info scout-report. Retrieved from the Internet: <URL: http://scout.wisc.edu/Reports/ScoutReport/1998/scout-980515.html#13> ISSN: 1092-3861\cf15.
Example 14:
(Product Manual/Catalogue or other information obtained from a website)
Corebuilder 3500 Layer 3 High-function Switch. Datasheet [online]. 3Com Corporation, 1997 [retrieved on 1998-02-24]. Retrieved from the Internet: <URL: www.3com.com/products/dsheets/400347.html>.
Examples 15 and 16: Documents retrieved from CD-ROM products
Example 15:
JP 0800085 A (TORAY IND INC), (abstract), 1996-05-31. In: Patent Abstracts of Japan [CD-ROM].
Example 16:
HAYASHIDA, O et al.: Specific molecular recognition by chiral cage-type cyclophanes having leucine, valine, and alanine residues. : Tetrahedron 1955, Vol. 51 (31), p. 8423-36. In: Chemical Abstracts [CD-ROM]. CAS Abstract
Examples 17 and 18: Social Media
Example 17:
(Twitter)
Twitter post entitled "There’s more than one way to enjoy waffles." 1 page, posted Aug. 24, 2017 by user "@uspto". Retrieved from Internet: <https://twitter.com/uspto/status/900721931477032964>.
Example 18:
(YouTube)
Screen captures from YouTube video clip entitled "Widget Video Demonstration," 6 pages, uploaded on March 17, 2014 by user "jdoe1". Retrieved from Internet: <http://www.youtube.com/widgetdemo>.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “telescopically assembled means” and “assembling means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said telescopically assembled means" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “telescopically assembled means” and “assembling means”; however, it is not clear to the Examiner what this means.
	Claim 4 recites “optionally”; however, it is not clear to the Examiner exactly what this means. Is or is not the stiffening ribs included in claim 4? Applicant should amend claim accordingly.
Claims 5 and 6 the limitations “may or may not be essentially integral with said box” and “may or may not be essentially integral with said pin”; however, they do not appear to further define the claim since the limitation covers everything by saying ‘may or may not be’. Exactly what is being claimed? Applicant should amend claim accordingly. 
Claim 9 recites “optionally”; however, it is not clear to the Examiner exactly what this means. Is or is not the reinforcements with fibers, wires, a fiber-mesh or a wire-mesh included in claim 9? Applicant should amend claim accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0326502, Gallagher in view of US 2017/0292639, Chen et al.
In regards to claim 1, in Figures 10-11D and paragraphs detailing said figures, Gallagher discloses a telescopically assembled mechanical connector provided with a thread (166, 186) on substantially matching essentially frustoconical surfaces of a box (160, 122) and a pin (142, 180), said substantially matching essentially frustoconical surfaces of said box and said pin extending essentially between two sets of nipple seals, whereas one said set of said nipple seals is located near an end of said box and another said set of said nipple seals is located near an end of said pin and whereas each said set of said nipple seals incorporates axially engaging, substantially cylindrical surfaces with an outside surface and an inside surface of a male substantially cylindrical annular segment interacting radially through a mechanism of a hoop stress with substantially matching surfaces of a substantially cylindrical annular cavity, whereas said sets of said nipple seals are used for sealing a cavity between said box and said pin; whereas: said telescopically assembled means assembled in a telescopic way, - said telescopic way of an assembling means that during said assembling all points of said pin and/or said box substantially follow essentially straight lines that are essentially parallel to essentially coinciding axes of said pin and/or of said box. Gallagher does not disclose a mechanical stiffening arrangement on an outside surface of said box, or a mechanical stiffening arrangement on an inside surface of said pin. Chen et al teach a mechanical stiffening arrangement (220) on an outside surface of the box (210), and a mechanical stiffening arrangement (230) on an inside surface of the pin (240) “for reinforcing a pipe connection between two pipes” (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the connector with a mechanical stiffening arrangement on an outside surface of the box, and a mechanical stiffening arrangement on an inside surface of the pin for reinforcing a pipe connection between two pipes, as taught by Chen et al.
In regards to claim 2, Gallagher in view of Chen et al further disclose the outside surface of the box is an outside stress diameter surface of said box.
In regards to claim 3, Gallagher in view of Chen et al further disclose the inside surface of the pin is an inside stress diameter surface of said pin.
In regards to claim 4, Gallagher in view of Chen et al further disclose the mechanical stiffening arrangements optionally include one or more stiffening ribs (see [0020]).
In regards to claim 5, Gallagher in view of Chen et al further disclose the mechanical stiffening arrangement on the outside surface of the box is essentially an annular stiffening clamp, which may or may not be essentially integral with said box.
In regards to claim 6, Gallagher in view of Chen et al further disclose the mechanical stiffening arrangement on the inside surface of the pin is essentially an annular stiffening clamp, which may or may not be essentially integral with said pin.
In regards to claim 7, Gallagher in view of Chen et al further disclose the at least one of said box or said pin utilizes: - friction welding, - injection molding,  3-dimensional printing, - traditional welding fabrication.
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
In regards to claim 8, Gallagher in view of Chen et al further disclose at least one of said box or said pin is made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or an essentially hyperelastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 9, Gallagher in view of Chen et al further disclose at least one of the mechanical stiffening arrangements is made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or an essentially hyperelastic material; whereas said non-metallic material, including said plastic or said hyperelastic material optionally includes reinforcements with fibers, wires, a fiber-mesh or a wire-mesh.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Chen et al, and in further view of US 2145168, Flagg.
In regards to claim 10, Gallagher in view of Chen et al disclose the claimed invention except for Gallagher does not disclose an assembly/disassembly fluid. Flagg teaches an assembly/disassembly fluid (21) “to coat the interengaging threaded faces of the pipe sections with a brazing metal so that the pipes may be connected when such metal is in a molten condition so that it will solidify to lock the joint” (col. 1, lines 14-18). It would have been obvious to one having ordinary skill in the art at the time of filing to provide an assembly/disassembly fluid to coat the interengaging threaded faces of the pipe sections with a brazing metal so that the pipes may be connected when such metal is in a molten condition so that it will solidify to lock the joint, as taught by Flagg
In regards to claim 11, Gallagher in view of Chen et al, and in further view of, Flagg disclose an assembly/disassembly fluid which is metallic or non-metallic.
Allowable Subject Matter
Claims 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the claimed connector with keys, spline teeth, shear pins, dog-clutch teeth, and differing thread generatrix angles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679